UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4036



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


LINDELL ROY    HUTCHINSON,   a/k/a   Star,   a/k/a
Starsky,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:03-cr-00015-HCM)


Submitted:    September 7, 2007         Decided:     September 19, 2007


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer T. Stanton, J.T. STANTON, P.C., Norfolk, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Richard Cooke,
Howard J. Zlotnick, Assistant United States Attorneys, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lindell Roy Hutchinson seeks to appeal his 168-month

sentence following his guilty plea to conspiracy to distribute and

to possess cocaine with the intent to distribute.        The government

has moved to dismiss the appeal.       In criminal cases, the defendant

must file the notice of appeal within ten days after the entry of

judgment.    Fed. R. App. P. 4(b)(1)(A).      With or without a motion,

upon a showing of excusable neglect or good cause, the district

court may grant an extension of up to thirty days to file a notice

of appeal.    Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

            The district court entered judgment on June 21, 2005.

The notice of appeal was filed on December 21, 2005.*           Because

Hutchinson failed to file a timely notice of appeal or to obtain an

extension of the appeal period, we grant the government’s motion to

dismiss and dismiss the appeal.         United States v. Robinson, 361

U.S. 220, 224 (1960) (holding that timely filing of notice of

appeal is “mandatory and jurisdictional”).        We dispense with oral

argument    because   the   facts   and legal contentions are adequately




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                    - 2 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                        DISMISSED




                              - 3 -